Case: 12-10230          Date Filed: 12/11/2012   Page: 1 of 2

                                                                         [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10230
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket No. 9:11-cr-80111-DTKH-5



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                     Plaintiff-Appellee,

                                                  versus

PATRICK CAMPBELL,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (December 11, 2012)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 12-10230    Date Filed: 12/11/2012   Page: 2 of 2

      Richard L. Rosenbaum, appointed appellate counsel for Patrick Campbell in

this appeal, has moved to withdraw from further representation of the appellant

and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Campbell’s conviction and

sentence are AFFIRMED.




                                         2